DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23, 25-27 and 29-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 23, the specific limitation of “wherein the reinforcement element (42) is symmetrical about both its longitudinal and traverse axes such that all of the pins (56) has a same size and shape”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image1.png
    548
    273
    media_image1.png
    Greyscale


	Claims 35-41 are allowable for depending upon claim 23.

	Regarding claim 25, the specific limitation of “wherein each of the pins (56) extends axially outward from a corresponding one of the end faces (54)”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	DeLuca teaches pins (44, 60) on reinforcement elements (58), but fails to teach the pins extending from the axial end faces of the instead of the side surfaces.
	Claims 26-27 and 42-44 are allowable for depending upon claim 25.

	Regarding claim 29, the specific limitation of “wherein the reinforcement element (42) has opposing end faces (54), and each of the end faces has at a pair of pins (56) extending axially therefrom”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
	DeLuca teaches pins (44, 60) on reinforcement elements (58), but fails to teach the pins extending from the axial end faces of the instead of the side surfaces.

    PNG
    media_image2.png
    240
    586
    media_image2.png
    Greyscale

	Claims 30-34 are allowable for depending upon claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        

/MINKI CHANG/Examiner, Art Unit 2834